DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 09 October 2020 is noted.
Claims 1-20 remain pending.
Drawings
The drawings are objected to because the single drawing must not be labeled Figure 1: “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation ‘Fig.’ must not appear.” 37 CFR 1.84(u)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The IDS filed 12 January 2021 has considered by the Primary Examiner.
Claim Objections
Claims 2, 11, and 14 are objected to because of the following informalities:  
In CLAIM 2, the phrase “…monolithic substrate to coating roller…” should read “…monolithic substrate to the coating roller…”.
CLAIM 11 is identical to claim 9. While this does not rise to the level of requiring a rejection under 35 USC 112(b) for undue multiplicity [MPEP 2173.05(n)], the Primary Examiner suggests that Applicant utilize this claim to further define the invention.  
CLAIM 14 recites the phrase “platinum group metal (PGM).” The parenthetical “(PGM)” appears to be unnecessary as this abbreviation appears nowhere else in the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
CLAIM 2 recites the phrase “a monolithic substrate.” CLAIM 2 depends from CLAIM 1 which also recites “a monolithic substrate” and “the monolithic substrate.” Using the indefinite article “a” in CLAIM 2 to modify “monolithic substrate” results in a lack of clarity about whether the “monolithic substrate” is referring back to the substrate recited in CLAIM 1 or to another, new substrate. Consequently, the metes and bounds of the claim are impossible to determine. For the purposes of searching and evaluating the prior art for this Office action, the Primary Examiner interprets “a monolithic substrate” as “the monolithic substrate,” respectively.
CLAIM 3 recites “a monolithic substrate,” “a coating roller,” and “an end surface.” CLAIM 3 depends from CLAIM 1 which also recites “a monolithic substrate,” “the monolithic substrate,” “a coating roller,” “the coating roller,” “an end surface,” and “the end surface.” Using the indefinite articles a/an in CLAIM 3 to modify “monolithic substrate,” “coating roller,” and “end surface,” results in a lack of clarity about whether these terms are referring back to those recited in CLAIM 1 or to other, new substrates, rollers, and/or end surfaces. Consequently, the metes and bounds of the claim are impossible to determine. For the purposes of searching and evaluating the prior art for this Office action, the Primary Examiner interprets “a monolithic substrate,” “a coating roller,” and “an end surface,” as “the monolithic substrate,” “the coating roller,” and “the end surface,” respectively.
CLAIM 5 is rejected for the same reasons as CLAIM 3. For the purposes of searching and evaluating the prior art for this Office action, the Primary Examiner interprets the terms in CLAIM 5 in the same way as the terms in CLAIM 3.
CLAIM 6 recites “a monolithic substrate” and “a coating roller.” CLAIM 6 depends from CLAIMS 1 & 4 which also recite “a monolithic substrate,” “the monolithic substrate,” “a coating roller,” and “the coating roller.” Using the indefinite article a in CLAIM 6 to modify “monolithic substrate” and “coating roller” results in a lack of clarity about whether these terms are referring back to those recited in CLAIMS 1 & 4 or to other, new substrates and/or rollers. Consequently, the metes and bounds of the claim are impossible to determine. For the purposes of searching and evaluating the prior art for this Office action, the Primary Examiner interprets “a monolithic substrate” and “a coating roller” as “the monolithic substrate” and “the coating roller,” respectively.
CLAIMS 8, 9, 11, and 12 recite “a liquid” and “an end surface.” All of these claims depend from CLAIM 1 which also recites “a liquid,” “the liquid,” “an end surface,” and “the end surface.” Using the indefinite articles a/an in CLAIMS 8, 9, 11, and 12, to modify “liquid” and “end surface” results in a lack of clarity about whether these terms are referring back to those recited in CLAIM 1 or to other, new liquids and/or end surfaces. Consequently, the metes and bounds of the claim are impossible to determine. For the purposes of searching and evaluating the prior art for this Office action, the Primary Examiner interprets “a liquid” and “an end surface” as “the liquid” and “the end surface,” respectively.

Claim Rejections - 35 USC § 102














In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

















Claim(s) 1-9, 11, 12, and 16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,497,039 B1.

    PNG
    media_image1.png
    531
    429
    media_image1.png
    Greyscale


With respect to CLAIM 1, US 039 teaches a process for coating the end surface (43, 44) of a monolithic substrate with a liquid comprising conveying the substrate in the direction of the arrow to contact the end face with rollers (34, 38) having a liquid (37) thereon (e.g., adhesive or oil) [11:50-51].
With respect to CLAIM 2, the monolithic substrate of US 039 is brought to the rollers (34, 38) and is therefore inherently conveyed.
With respect to CLAIM 3, US 039 teaches that the rollers (34, 38) can be driven (i.e., to rotate) [12:38]. 
With respect to CLAIM 4, in US 039 the longitudinal axis of each roller is into-and-out-of-the paper. 
With respect to CLAIM 5, the plane containing the end face of the substrate is also into-and-out of the paper. Consequently, it is parallel to the longitudinal axis of the roller (34, 38).
With respect to CLAIM 6, the channels (42) are in the plane of the paper and, consequently, perpendicular to the longitudinal axis of the roller.
With respect to CLAIM 7, it is the Primary Examiner’s position that the arrangement of the apparatus of US 039 is that of the longitudinal axis of the roller’s being horizontal to the ground. 
With respect to CLAIMS 8, 9, and 11, as noted above, US 039 teaches that the roller is loaded with the liquid and, in the case of roller 38, the monolithic substrate is passed over that roller.
With respect to CLAIM 12, it is the Primary Examiner’s position that the liquid coating is eventually inherently dried, as a monolithic substrate with a wet coating is not suitable for its intended use.
With respect to CLAIM 16, US 039 only teaches that the rollers (34, 38) come into contact with the end face and is silent with respect to any particular measures to be taken to prevent coating of other surfaces. It is the Primary Examiner’s position that this is a fair teaching that “substantially only the end surface of the monolithic substrate is coated with the liquid.” 








Claim(s) 1-9, 11, 12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0023237 A1, filed 25 July 2014.

    PNG
    media_image2.png
    849
    741
    media_image2.png
    Greyscale


With respect to CLAIM 1, US 237 teaches a process for coating an end surface of a monolithic substrate (200) with a liquid [0010] comprising:
(a)	conveying the monolithic substrate (200) via infeed conveying device (110), comprising conveyor belt (117) and rollers (112), to coating roller (120); and
(b)	applying a coating liquid onto the end surface of the monolithic substrate (200) by contacting the end surface of the monolithic substrate (200) with coating roller (120) loaded with coating liquid.
With respect to CLAIM 2, US 237 teaches infeed conveying device (110) comprising conveyor belt (117) and rollers (112).
With respect to CLAIM 3, US 237 teaches that coating roller (120) is caused to rotate [0091].
With respect to CLAIM 4, US 237 teaches that the roller is cylindrical [Fig. 3B] and has a core (128), extending in the roller’s (120) longitudinal direction [Fig. 3A; into the page], which can be driven to rotate the roller (120) [0091].
With respect to CLAIM 5, US 237 teaches that both the end surface of the monolithic substrate (200) and the longitudinal axis of the roller (120) are both in the plane going into and out of the paper (i.e., they are parallel).
With respect to CLAIM 6, US 237 teaches that monolithic substrates “typically have an inlet end and an outlet end [i.e., end surfaces], with multiple mutually adjoining cells extending along the length of the body from the inlet end to the outlet end” [0002]. In other words, the cells or channels run perpendicular to the plane of the end face and also to the longitudinal axis of the roller (see above).
With respect to CLAIM 7, US 237 teaches the apparatus as oriented in such a fashion that the longitudinal axis is parallel to the ground [Fig. 1].
With respect to CLAIMS 8, 9, and 11, monolithic substrate (200) passes over coating roller (120), thereby transferring coating liquid from roller (120) to the end face.
With respect to CLAIM 12, the liquid is inherently dried as the monolithic substrate has little to no suitability for its intended use in an undried state.
With respect to CLAIM 14, US 237 teaches salts of platinum group metals or salts of transition metals [0077-0081].
With respect to CLAIM 15, US 237 characterizes the coating liquid as a solution [0077].
With respect to CLAIM 16, US 237 only teaches that the roller (120) comes into contact with the end face and is silent with respect to any particular measures to be taken to prevent coating of other surfaces. It is the Primary Examiner’s position that this is a fair teaching that “substantially only the end surface of the monolithic substrate is coated with the liquid.” 
With respect to CLAIM 17, US 237 teaches an apparatus (100) for coating an end surface of a monolithic substrate (200) with a liquid [0010] comprising:
(a)	an infeed conveying device (110) and an outfeed conveying device (130) for the monolithic substrate (200);
(b)	a coating roller (120) for applying a liquid onto the end surface of the monolithic substrate (200); and
(c)	a liquid applicator (125).
Infeed conveying device (110), comprising conveyor belt (117) and rollers (112), conveys monolithic substrate (200) to the coating roller (120) [0066], which may be positioned in a coating fluid trough or tray (125) that contains the coating liquid. The roller (120) may be at least partially submerged in the coating solution so that the applicator nap may absorb a quantity of the coating solution (i.e., loads the coating roller (120) with a liquid) [0068].
With respect to CLAIM 18, US 237 teaches that infeed conveyor (110) includes belt (117) and rollers (112) [0057].
With respect to CLAIM 19, US 237 teaches that the roller is cylindrical [Fig. 3B] and has a core (128), extending in the roller’s (120) longitudinal direction [Fig. 3A; into the page], which can be driven to rotate the roller (120) [0091].
With respect to CLAIM 20, US 237 teaches that the liquid trough (125) containing the coating liquid and for applying the coating liquid to the applicator roller (120) [0068-0074].
Claim Rejections - 35 USC § 103

































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,497,039 B1.
With respect to CLAIM 10, US 039 is silent with respect to the absorbency of the roller. Nevertheless, as US 039 places no limitation thereon, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized any known roller suitable for transferring the coating material to the monolithic substrate, including a roller having a non-absorbent surface, absent evidence of criticality.
With respect to CLAIM 13, while US 039 does not teach the claimed drying or calcining, it is the Primary Examiner’s position that, in the art of manufacturing catalytically-coated monolithic (honeycomb) substrates, such as those taught by US 039, it is well known to dry and calcine after coating with catalyst. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to first coat the coated & assembled monolith with a catalyst followed by drying and calcining.
With respect to CLAIM 15, while US 039 does not specify that the liquid is a solution, neither does it place a limit on the form of the liquid. It is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize any suitable form for the coating composition, including a solution, absent evidence of criticality.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,497,039 B1 in view of 2016/0020237 A1.
With respect to CLAIMS 17 & 20, US 039 teaches all of the limitations of this claim, as detailed with respect to claim 1 above, except the presence of a liquid applicator arranged to load the coating roller with a liquid. As disclosed in US 237, a coating liquid trough in cooperation with a coating roller is known in the art for providing a coating to an end face of a monolithic substrate. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus to provide a coating liquid trough in cooperation with a coating roller as the means of applying the coating liquid in US 039.
With respect to CLAIM 18, US 039 does not specify a conveyor but, as noted above, it is nevertheless inherent. As disclosed in US 237, conveyor belts with rollers are known in the art for conveying monolithic substrates to coating rollers for applying coating liquids to the end faces thereof. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized such a conveyor. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully delivering the monolithic substrate to the coating roller(2).
With respect to CLAIM 19, as noted above, US 039 teaches that the rollers (34, 38) can be driven (i.e., to rotate) [12:38] and that the longitudinal axis of each roller is into-and-out-of-the paper. 
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0020237 A1.
With respect to CLAIM 10, while US 237 specifically teaches an absorbent surface (nap) on roller (120), it is the Primary Examiner’s position that the invention of US 237 is not limited thereto. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized any known roller suitable for transferring the coating material from the trough (125) to the monolithic substrate (200), including a roller having a non-absorbent surface, absent evidence of criticality.
With respect to CLAIM 13, while US 237 does not teach the claimed drying or calcining, it is the Primary Examiner’s position that, in the art of manufacturing catalytically-coated monolithic (honeycomb) substrates, such as those taught by US 237, it is well known to dry and calcine after coating. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to do so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
20 May 2022